Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 1 of 9            FILED
                                                               2019 Mar-14 PM 01:29
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 2 of 9
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 3 of 9
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 4 of 9
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 5 of 9
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 6 of 9
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 7 of 9
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 8 of 9
Case 2:19-cv-00442-JHE Document 1 Filed 03/14/19 Page 9 of 9
